Citation Nr: 0831214	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hepatitis C with cirrhosis, prior to February 9, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
hepatitis C with cirrhosis, effective February 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.   

The Board notes that the July 2002 rating decision granted 
service connection for hepatitis C and assigned a 10 percent 
rating effective March 29, 2001 (the date of receipt of the 
claim).  In September 2004, the RO issued a rating decision 
in which it granted service connection for cirrhosis, and 
granted a 20 percent rating for hepatitis C with cirrhosis, 
effective February 9, 2004 (the date that a liver biopsy 
showed the presence of cirrhosis).  Since the increased 
rating did not date back to the original claim, there are two 
distinct time periods to consider.  

The Board notes that veteran submitted correspondences in May 
2006 and October 2006 in which he withdrew claims for a total 
disability rating based on individual unemployability (TDIU) 
and an increased rating for a major depressive disorder.  

Finally, the Board notes that the veteran, in his October 
2002 substantive appeal, requested a Travel Board hearing.  
He subsequently agreed to a videoconference hearing (which 
was scheduled for September 2007).  He requested that the 
hearing be rescheduled because his child was ill.  The 
hearing was rescheduled for June 2008.  The veteran failed to 
appear or provide good cause for his failure to appear.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the veteran filed his claim for service 
connection for hepatitis C in March 2001.  Effective July 2, 
2001, the rating criteria concerning hepatitis and cirrhosis 
were changed.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In reviewing the record, it becomes apparent that the RO has 
not adjudicated the veteran's claim with consideration of 
both the old and new rating criteria.  The July 2002 rating 
decision only evaluated the veteran's hepatitis C with 
cirrhosis under the new criteria.  Moreover, the RO never 
informed the veteran of the changes in the regulations.  The 
error was never rectified in the subsequent statement of the 
case or any of the supplemental statements of the case.  
Since the applicable rating criteria changed during the 
pendency of this appeal, and the veteran has not been 
notified of the changes in the regulation or afforded any 
opportunity to present relevant argument, due process 
concerns require further development.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate VCAA 
letter to ensure compliance with the with 
38 C.F.R. § 3.159(b)(1), including notice 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim under both the old 
and current rating criteria, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7312 and 7354 (in effect 
before and after July 2, 2001).  

2.  After completing any additional 
development deemed necessary, 
readjudicate the veteran's claims for an 
increased rating for hepatitis C with 
cirrhosis with consideration of all 
evidence in the claims file, and with 
consideration of both the old and new 
rating criteria.  Issue a supplemental 
statement of the case to the veteran and 
his representative and afford the veteran 
an opportunity to respond.  Thereafter, 
the case should be retuned to the Board 
for appellate review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


